Oo CO NT DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

McGREGOR W. SCOTT

United States Attorney

VINCENZA RABENN

Assistant United States Attorney
501 I Street, Suite 10-100 ore
Sacramento, CA 95814 —

Telephone: (916) 554-2700 DEC 05 2019

Facsimile: (916) 554-2900 AK, US. STA
EASTEAY DISTRICT OF Gs ea
e C LIFORNIA

Attorneys for Plaintiff GRE A
United States of America

 

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASE NO. x19
, a219-CR00218
Plaintiff 3 18 MCE
Kermomvrn TO SEAL
Vv.
EDMUND KEMRUD , (UNDER SEAL)
Defendant.

 

 

 

 

The Court hereby orders that the Indictment, the Petition of Assistant U.S. Attorney VINCENZA
RABENN to Seal Indictment, and this Order, in the above-referenced case, shall be sealed until the

arrest of the defendant or until further order of the Court.

  

Dated: Le (A 3 — D ALG Z Zip j

The Honorable Edmund F. Brennan
UNITED STATES MAGISTRATE JUDGE

[PROPOSED] ORDER TO SEAL INDICTMENT 1

 
